DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.
The disclosure is objected to because paragraph [0019] recites “heated wire 30” when it should recite --heating wire 30--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada et al. (USP 8,238,733 hereinafter “Sawada”). For portions of the rejection, please refer to the annotated portion of fig. 1 of Sawada below:

    PNG
    media_image1.png
    712
    771
    media_image1.png
    Greyscale

In regards to claim 1, Sawada discloses a quick connector assembly, comprising: 
a connector body (70) having a mechanism (see annotated figure) to retain a spigot in said connector body;
 a fluid transfer conduit (T) coupled with said connector body; and 
a heating wire (CH) extending through said connector body and passing through said fluid transfer conduit, said heating wire heating said connector body and the spigot from inside of said connector body and the spigot, wherein said heating wire includes a first heating wire portion and a second heating wire portion (see annotated fig.), said first heating wire portion exiting said connector body via a first projection (20), and said second heating wire portion exiting said connector body via a second projection (20).
In regards to claim 2, Sawada further discloses an end of said heating wire extends beyond a free connector end of said connector body (shown in fig. 2).
In regards to claim 7, Sawada further discloses a housing (4) surrounding at least a portion of said connector body, said housing having a head portion (portion that receives first wire portion) and a bump (portion that receives second wire portion), said head portion providing space for said first heating wire portion and said first projection, and said bump providing space for said second heating wire portion and said second projection (shown in annotated fig.).
In regards to claim 8, Sawada discloses a quick connector assembly, comprising: 
a connector body (70); 
a fluid transfer conduit (T) coupled with said connector body; 
a heating wire (CH) extending through said connector body and passing through said fluid transfer conduit, said heating wire heating said connector body from inside of said connector body, wherein said heating wire includes a first heating wire portion and a second heating wire portion (see annotated fig.); and 
a housing (4) surrounding at least a portion of said connector body, said housing having a head portion (portion that receives first wire portion) and a bump (portion that receives second wire portion), said head portion providing space for said first heating wire portion, and said bump providing space for said second heating wire portion.
In regards to claim 9, Sawada further discloses said first heating wire portion exits said connector body via a first projection (20), and said second heating wire portion exits said connector body via a second projection (20).
In regards to claim 10, Sawada further discloses an end of said heating wire extends beyond a free connector end of said connector body (shown in fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada as applied to claims 1 and 8 above.
In regards to claims 3, 4 and 11, and 12, Sawada discloses the connector assembly of claims 1 and 8.  Sawada does not disclose said first heating wire portion has a first plurality of wires secured with said connector body, and said second heating wire portion has a second plurality of wires secured with said connector body, but rather discloses each wire portion has one wire. 
The examiner takes official notice that it is well known to use multiple heating wires in quick connector assemblies. It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the first and second wire portions with a plurality of wires in order to increase the heating power of each heating portion. It is inherent that the plurality of wires would then be secured in the channels that now house the individual wires.
Further it is noted that duplication of working parts of a prior art device has been held to be a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In regards to claims 5 and 13, Sawada further discloses said first channels receive a first connector (t) enabling connection of said first plurality of wires, and said second channels receive a second connector (t) enabling connection of said second plurality of wires.

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest a quick connector assembly comprising all limitations of the claims. Sawada discloses a quick connector assembly comprising most limitations of the claims as shown above, but does not show or suggest the connector s providing resistance heating.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679 
05/03/2022